Citation Nr: 9922535	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-28 992	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in White River Junction, Vermont



THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty from March 1970 to April 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the RO.  



REMAND

The veteran has reported to medical personnel that he is in 
receipt of Social Security Administration (SSA) disability 
insurance benefits.  Once the VA is put on notice that the 
veteran is in receipt of such benefits, the VA has a duty to 
obtain these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Id.  

Fulfillment of the statutory duty to assist includes a 
request for a current VA examination if it is determined that 
the need for such an examination exists.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Another examination should be 
scheduled to consider the additional medical records obtained 
from the SSA and other sources.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for the 
service-connected PTSD since August 1998.  
After securing the necessary release, the 
RO should obtain copies of all records 
from the identified treatment sources and 
associate them with the claims folder.  
Copies of all VA treatment also should be 
obtained for review in connection with 
the veteran's claim.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
recorded by the examiner in connection 
with the evaluation.  The examiner should 
enter a full multiaxial diagnosis, to 
include a Global Assessment of 
Functioning score on Axis V.  The 
examiner should specifically comment on 
the degree of functional impairment 
attributable to the service-connected 
PTSD.  

3.  After the development requested 
hereinabove has been completed, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action 
required on the veteran's part until further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  












